Name: Council Regulation (Euratom, ECSC, EEC) No 3085/78 of 21 December 1978 amending, with particular reference to the monetary parities to be used, Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of these Communities, Regulation (Euratom, ECSC, EEC) No 2530/72 and Regulation (ECSC, EEC, Euratom) No 1543/73 concerning certain special measures
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/6 Official Journal of the European Communities 29 . 12. 78 COUNCIL REGULATION EURATOM, ECSC, EEC) No 3085/78 of 21 December 1978 amending, with particular reference to the monetary parities to be used, Regula ­ tion (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of offi ­ cials of the European Communities and the conditions of employment of other servants of these Communities, Regulation (Euratom, ECSC, EEC) No 2530/72 and Regulation (ECSC, EEC, Euratom) No 1543/73 concerning certain special measures officials of the European Communities paid from research and investment funds (6), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission , made after consulting the Staff Regulations Committee ( ! ), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Court of Justice, Whereas Articles 2 and 3 of Regulation (EEC, Euratom, ECSC) No 259/68 (3), as last amended by Regulation (Euratom, ECSC, EEC) No 3084/78 (4), lay down respectively the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the European Communities ; whereas it is for the Council , acting by a qualified majority on a proposal from the Commis ­ sion, after consulting the other institutions concerned, to amend the said Staff Regulations and conditions of employment ; Whereas it has become necessary to amend the provisions of the Staff Regulations concerning the monetary parities used in application of the Staff Regulations and the detailed arrangements for the transfer of part of an official 's emoluments to a country other than the Country of employment of the person concerned ; Whereas the monetary parities should consequently be adjusted in Council Regulation (Euratom, ECSC, EEC) No 2530/72 of 4 December 1972 introducing special and temporary measures applicable to the recruitment of officials of the European Communities in consequence of the accession of new Member States, and for the termination of service of officials of those Communities (5) and in Council Regulation (ECSC, EEC, Euratom) No 1543/73 of 4 June 1973 introducing special measures temporarily applicable to Article 1 Article 63 of the Staff Regulations is replaced by the following : 'Article 63 Officials' remuneration shall be expressed in Belgian francs. It shall be paid in the currency of the country in which the official performs his duties. Remuneration paid in a currency other than Belgian francs shall be calculated on the basis of the exchange rates used for the implementation of the general budget of the European Communities on 1 July 1978 . This date shall be changed, at the time of the annual review of remuneration provided for in Article 65, by the Council acting by a qualified majority upon a proposal from the Commission as provided in the first indent of the second subpara ­ graph of Articles 148 (2) of the EEC Treaty and of 118 (2) of the Euratom Treaty. Without prejudice to the application of Articles 64 and 65, the weightings fixed pursuant to these Arti ­ cles shall , whenever the above date is changed, be adjusted by the Council, which, acting in accord ­ ance with the procedure mentioned in the third paragraph, shall correct the effect of the variation in the Belgian franc with respect to the rates referred to in the second paragraph.' Article 2 Article 17 of Annex VII shall be replaced by the following : (') OJ No C 99, 22. 4. 1977, p. 5 . (2) OJ No C 183, 1 . 8 . 1977, p. 55 . (3) OJ No L 56, 4 . 3 . 1968, p. 1 . (4) See page 1 of this Official Journal . (5) OJ No L 272, 5 . 12. 1972, p. 1 . (6) OJ No L 155, 11 . 6 . 1973, p. 1 . 29 . 12. 78 Official Journal of the European Communities No L 369/7 'Article 1 7 1 . Payment shall be made to each official at the place and in the currency of the country where he carries out his duties. 2. Under the terms laid down in rules drawn up by common agreement by the institutions of the Communities, after consultation of the Staff Regu ­ lations Committee, an official may : (a) through the institution which he serves, regu ­ larly have part of his emoluments transferred up to a maximum amount equal to his expatria ­ tion or foreign residence allowance :  either in the currency of the Member State of which he is a national,  or in the currency of the Member State in which either his own domicile or the place of residence of a dependent relative is located,  or in the currency of his previous country of employment or of the country in which his institution has its seat, provided that the official in question has been assigned to a post outside the territory of the Euro ­ pean Communities ; (b) have regular transfers made in excess of the maximum stated at the beginning of paragraph (a) provided that they are intended to cover expenditure arising in particular out of commit ­ ments proved to have been regularly under ­ taken by the official outside the country where the institution has its seat or outside the country where he carries out his duties ; (c) be authorized, in very exceptional circum ­ stances and for good reasons supported by evidence, to have transferred, apart from the aforementioned regular transfers, sums which he may wish to have available in the currencies referred to in paragraph (a). 3 . The transfers provided for in paragraph 2 shall be made at the exchange rate specified in the second paragraph of Article 63 of the Staff Regula ­ tions ; the amounts transferred shall be multiplied by a coefficient representing the difference between the weighting for the country in which the official is employed.' Article 3 The fourth subparagraph of Article 3 (3) of Regulation (Euratom, ECSC, EEC) No 2530/72 and Regulation (ECSC, EEC, Euratom) No 1543/73 is amended to read : The allowance paid in a currency other than Belgian francs shall be calculated on the basis of the par values specified in the second paragraph of Article 63 of the Staff Regulations .' Article 4 This Regulation shall enter into force on 1 January 1979 . It shall apply from 1 April 1979 . However, for pensions and allowances of which the net amount becomes less than that under the existing arrangements, the Regulation shall only apply from 1 October 1979 . From that date the difference between the net amounts resulting from the implementation of this Regulation and those received in September 1979 shall be reduced by 1 / 10 per month . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1978 . For the Council The President Otto Graf LAMBSDORFF